The only question involved in this case — the constitutionality of the act creating the inferior court for Dallas county (Local Acts 1915, p. 436) — was fully considered in State v. Roden, 73 So. 657,1 and was determined in favor of the appellant's contention here, that the act is unconstitutional. On the authority of that case, the judgment of the circuit court is reversed, and a judgment here rendered denying the writ of mandamus and dismissing the petition at the cost of the petitioner.
Reversed and rendered.
1 15 Ala. App. 385.